Exhibit 10.1

 

FORM OF

SEVERANCE BENEFIT AGREEMENT

 

THIS SEVERANCE BENEFIT AGREEMENT (this “Agreement”) is made and entered into
effective as of [                  ], 2013 (the “Effective Date”), by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”) and
                               (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed as the [                              ] of
[the Company][                              ], an affiliate of the Company]; and

 

WHEREAS, the Company and the Executive mutually desire to arrange for the
Executive’s separation from employment with the Company and its affiliates in
certain circumstances;

 

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Term.  This Agreement shall begin on the Effective Date and
continue in effect for a term of one year, and will automatically renew for
successive one-year terms until either party gives at least 365 days’ prior
written notice of its intent to terminate, plus, in the event of the Executive’s
Qualifying Termination of Employment for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason (the “Term”).  This Agreement shall automatically terminate as of
the last day of the Term or, if earlier, the date of the Executive’s termination
of employment with the Company and all of its affiliates (“Termination Date”). 
Termination of this Agreement shall not alter or impair any rights of the
Executive arising under this Agreement on or prior to such termination.

 

2.             Qualifying Termination of Employment.  If the Executive incurs a
Qualifying Termination of Employment during the Term, the Executive shall be
entitled to the benefits provided in Section 3 hereof, subject to the terms and
conditions of this Agreement; provided, that if the Executive’s termination of
employment constitutes a “Qualifying Termination of Employment” for purposes of
the Change of Control Agreement (as defined below), then the terms and
conditions of the Change of Control Agreement shall control and the Executive’s
termination shall not constitute a Qualifying Termination of Employment for
purposes of this Agreement.  If the Executive’s employment terminates for any
reason other than for a Qualifying Termination of Employment during the Term,
then the Executive shall not be entitled to any benefits under this Agreement.

 

For purposes of this Agreement:

 

(a)           A “Qualifying Termination of Employment” shall mean a termination
of the Executive’s employment with the Company (and all of its affiliates)
during the Term

 

--------------------------------------------------------------------------------


 

either (i) by the Company other than for Cause or (ii) by the Executive for a
Good Reason.  The Executive’s death or Disability during the Term shall not
constitute a Qualifying Termination of Employment.

 

(b)                                 “Cause” shall mean the Company’s termination
of the Executive’s employment due to one of the following reasons:

 

(i)                                     the commission by the Executive of an
act of fraud, embezzlement or willful breach of a fiduciary duty to the Company
or an affiliate (including the unauthorized disclosure of confidential or
proprietary material information of the Company or an affiliate);

 

(ii)                                  a conviction of the Executive for (or a
plea of nolo contendere to) a felony or a crime involving fraud, dishonesty or
moral turpitude;

 

(iii)                               willful failure of the Executive to follow
the written directions the Board of Directors of the Company (the “Board”);

 

(iv)                              willful failure of the Executive to render
services to the Company or an affiliate in accordance with the Executive’s
employment arrangement, which failure amounts to a material neglect of the
Executive’s duties to the Company or an affiliate; or

 

(v)                                 the Executive’s substantial dependence, as
determined in the sole discretion of the Board, on any drug, immediate precursor
or other substance listed on Schedule IV of the Federal Comprehensive Drug Abuse
Prevention and Control Act of 1970, as amended.

 

(c)           “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s express written consent:

 

(i)                                     a diminution in the Executive’s title,
duties or responsibilities in effect as of the Effective Date or a permanent
change in the Executive’s duties or responsibilities which are inconsistent with
either the type of duties and responsibilities of the Executive or the
Executive’s title as of the Effective Date, but excluding any such change that
is in conjunction with and consistent with a promotion of the Executive;

 

(ii)           a reduction in the Executive’s then current base salary;

 

(iii)                               a reduction in the Executive’s then current
annual target bonus percentage of base salary;

 

(iv)                              a reduction in the Executive’s employee
benefits (without regard to bonus compensation, if any) if such reduction
results in the Executive receiving benefits which are, in the aggregate,
materially less than the benefits received by other comparable executives of the
Company generally;

 

2

--------------------------------------------------------------------------------


 

(v)                                 the Executive’s being required to be based
at any other office or location of employment more than fifty (50) miles from
the Executive’s primary office or location of employment as of the Effective
Date (other than in the case of repatriation); or

 

(vi)                              willful failure by the Company to pay any
compensation to the Executive when due;

 

provided, however, that, Good Reason shall not exist with respect to such an
event unless the Executive provides the Company a written notice of termination
that sets forth in reasonable detail the facts and circumstances supporting the
occurrence of such event within thirty (30) days of the date of first occurrence
of such event.  If the Executive fails to provide such notice of termination
timely, the Executive shall be deemed to have waived all rights the Executive
may have under this Agreement with respect to such event.  The Company shall
have thirty (30) business days from the date of receiving such notice of
termination to cure the event.  If the Company cures the event, such notice of
termination shall be deemed rescinded.  If the Company fails to cure the event
timely, the Executive shall be deemed to have terminated for Good Reason at the
end of such thirty (30)-day cure period.

 

3.             Severance and Other Entitlements.  In consideration for the
Executive’s execution of this Agreement, including the provisions in Section 4
of this Agreement, and subject to the execution of the Waiver and Release
attached hereto as Attachment A (the “Waiver”), without revocation (as described
in Section 3(e) below), the Company and the Executive agree as follows:

 

(a)           Accrued Obligations.  The Company shall pay to the Executive his
base salary earned but unpaid, his earned but unused vacation days and any
unreimbursed business expenses (the “Accrued Obligations”), as of the date of
the Qualifying Termination of Employment (the “Separation Date”), in accordance
with its normal payroll practices, but in no event later than thirty (30) days
following the Separation Date.

 

(b)           Severance Payment.  The Company shall pay the Executive a lump-sum
amount equal to the Severance Payment on the thirty-fifth (35th) day after the
Separation Date, subject to the Waiver requirement described in
Section 3(e) below.  The “Severance Payment” shall be the sum of:

 

(i)                                     the sum of (A) the Executive’s annual
rate of base salary (without regard to bonus compensation) as in effect
immediately prior to the Separation Date, plus (B) the amount of Executive’s
annual incentive award opportunity calculated as a percentage of his annual base
salary for the year in which the Separation Date occurs calculated at the target
percent (the “Incentive Opportunity”) (not prorated); plus

 

(ii)                                  the Executive’s target Incentive
Opportunity for the year in which the Separation Date occurs, prorated to the
Separation Date.

 

3

--------------------------------------------------------------------------------


 

(c)           Equity.  The Executive’s outstanding equity, equity-based or cash
awards (including, without limitation, any stock options, restricted stock,
restricted stock units and performance shares or units) granted under the
Amended and Restated Exterran Holdings, Inc. 2007 Stock Incentive Plan or the
Exterran Holdings, Inc. 2013 Stock Incentive Plan and, subject to the consent of
the Compensation Committee of the Board of Directors of Exterran GP LLC,
outstanding phantom units granted under the Exterran Partners, L.P. Long-Term
Incentive Plan, in any case, that would have otherwise vested during the twelve
(12)-month period beginning immediately following the Separation Date and ending
on the first (1st) anniversary of the Separation Date will vest in full as of
the Separation Date and will be paid or delivered in accordance with the terms
of the applicable award agreements.  With respect to the Executive’s performance
units or performance shares, if any, that are outstanding and vested as of the
Separation Date (after taking into consideration any accelerated vesting that
occurs in accordance with this Section 3(c)), (i) if the achievement of the
performance goals applicable to such performance units or performance shares, as
applicable, has been measured as of the Separation Date, such earned, vested
performance units or performance shares, as applicable, shall be paid to the
Executive on the thirty-fifth (35th) day after the Separation Date in a single
lump sum cash amount equal to the closing price of a share of Exterran
Holdings, Inc. common stock on the Separation Date multiplied by the number of
such earned, vested performance units or performance shares, as applicable; and
(ii) if the achievement of the performance goals applicable to such performance
units or performance shares, as applicable, has not yet been measured as of the
Separation Date, then such achievement shall be measured as by the Compensation
Committee of the Board in accordance with its normal practices and timing
following the conclusion of the performance period applicable to such
performance units or performance shares, as applicable, and such earned, vested
performance units or performance shares, as applicable, shall be paid to the
Executive in accordance with the terms of the applicable award agreement between
the Executive and the Company, but in no event later than March 15th of the year
following the year in which the Separation Date occurs; provided, that if the
achievement of the applicable performance goals cannot be determined prior to
March 15th of the year following the year in which the Separation Date occurs,
vested performance units or performance shares, as applicable, shall be paid to
the Executive at target.  Notwithstanding the terms of any Company (or
affiliate) plan or agreement between the Company (or an affiliate thereof) and
the Executive to the contrary, the accelerated vesting of all equity awards held
by the Executive as of the Separation Date shall be governed by this
Section 3(c).

 

(d)           Medical Benefits.  During the period commencing on the Separation
Date and ending on the earlier of (i) the first (1st) anniversary of the
Separation Date or (ii) the date the Executive and his eligible dependents are
eligible for coverage under the medical plan of a subsequent employer of the
Executive, the Executive and his eligible dependents will be eligible to
continue to be covered under the Company’s medical plan as in effect during such
period, subject to the Executive’s timely payment of the plan premiums, at the
active employee rates as in effect from time to time during such period.  The
foregoing notwithstanding, the Company may amend, modify or terminate its
medical plan, without the consent of the Executive.  The parties further agree
that any such action by the Company will not be a breach of this Agreement by
the Company nor will it entitle the Executive to any payment or replacement
benefits.  The Executive

 

4

--------------------------------------------------------------------------------


 

acknowledges that the portion of the premiums paid by the Company (or an
affiliate of the Company) is taxable income to the Executive and the Company (or
an affiliate) will report such portion of the premiums as imputed income to the
Executive on the applicable Internal Revenue Service tax reporting forms. 
Notwithstanding the foregoing, with regard to such medical continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to the Executive a taxable monthly
payment in an amount equal to the monthly premium that the Executive would be
required to pay to continue the Executive’s and the Executive’s covered
dependents’ group insurance coverage as in effect on the Separation Date (which
amount shall be based on the premiums for the first month of such continued
coverage).

 

(e)           Waiver.  The foregoing to the contrary notwithstanding, the
Executive’s entitlement to the payment and benefits described in this Section 3,
other than the Accrued Obligations provided in Section 3(a) and the payments and
entitlements described in Section 3(f) hereof (solely for purposes of this
Section 3(e), the “Excluded Payments”), are subject to, and contingent upon the
Executive’s execution, without revocation during the seven (7)-day revocation
period following execution, of the Waiver within twenty-one (21) days (or
forty-five (45) days to the extent required by applicable law) following the
Separation Date (but not before the Separation Date).  The parties hereto
acknowledge that the consideration to be provided under this Section 3 includes,
in part, consideration for the Waiver.  The Company’s obligation to make any
payments otherwise due under this Section 3, other than the Excluded Payments,
shall cease in the event the Executive fails to execute the Waiver within the
time period set forth herein, and thus the Executive shall not be entitled to
any of the payments and entitlements provided in this Section 3 other than the
Excluded Payments.  No payments shall be made until the expiration of the seven
(7)-day revocation period following the Executive’s execution of the Waiver (the
“Waiver Effective Date”).  Regardless of whether the Executive executes the
Waiver, the Executive is entitled to elect COBRA continuation coverage under the
Company’s group health plan for himself and his covered dependents, subject to
the Executive’s payment of the full COBRA cost and without any reimbursement by
the Company of any portion of that cost.

 

(f)            Other Benefits.  Nothing herein shall be deemed to affect the
Executive’s rights to any accrued and/or vested benefits as of the Separation
Date, including, without limitation, pursuant to any deferred compensation plan
or program, the Company’s Employee Stock Purchase Plan or the Company’s
401(k) plan, in accordance with the terms and conditions of the applicable
agreements, plans and programs for such benefits.  The parties acknowledge and
agree that the Severance Payment is not eligible compensation for purposes of
the Company’s 401(k) plan (and thus is not eligible for a matching contribution
thereunder).

 

Notwithstanding anything herein to the contrary, if (i) the Executive resides
outside of the United States and is entitled to receive severance or similar
benefits (“Statutory Severance”) under the laws of the Executive’s country of
residence and (ii) the Executive incurs a Qualifying Termination of Employment
during the Term and becomes entitled to the benefits provided in Section 3
hereof, then such Executive will be entitled to receive either (i) the Statutory
Severance or (ii) the payments or benefits described in this Section 3,
whichever is greater.

 

5

--------------------------------------------------------------------------------


 

4.             Nondisparagement Covenant.  The Executive, acting alone or in
concert with others, agrees that from and after the Separation Date he will not
publicly criticize or disparage the Company or its affiliates, or privately
criticize or disparage the Company or its affiliates in a manner intended or
reasonably calculated to result in public embarrassment to, or injury to the
reputation of, the Company or its affiliates; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by the Executive to any state or federal law enforcement or
regulatory agency or any legislative or regulatory committee or require notice
to the Company thereof.

 

5.             Return of Property.  On or immediately following the Separation
Date, the Executive shall promptly return all Property (as hereinafter defined)
which had been entrusted or made available to the Executive by the Company;
provided that if such Property is in electronic form the Executive shall be
deemed to comply with this Section 5 if he deletes such Property from his
computers. The term “Property” shall mean all records, files, memoranda,
reports, keys, codes, computer hardware and software, documents, videotapes,
written presentations, brochures, drawings, notes, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions and all other writings or
materials of any type and other property of any kind or description (whether in
electronic or other form) prepared, used or possessed by the Executive during
his employment by the Company (and any duplicates of any such property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by the Executive
individually or with others during his employment which relate to the Company’s
business, products or services.

 

6.             Post-Separation Date Assistance.  Following the Separation Date,
the Executive agrees that he will reasonably and appropriately respond to all
inquiries from the Company relating to any current or future litigation of which
he may have relevant information, and shall make himself reasonably available to
confer with the Company and otherwise provide testimony as the Company may deem
necessary in connection with such litigation, subject in all cases to his other
business and personal commitments.  Such assistance shall not exceed five
(5) days per year and shall be provided by the Executive without remuneration,
but the Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive in complying with this Section 6 upon
the presentation of expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive.

 

7.             Assignment.  This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company without the
Executive’s prior written consent except as incident to a reorganization, merger
or consolidation, or transfer of all or substantially all of the Company’s
assets.  The Executive may not assign this Agreement or any of his rights and
obligations under this Agreement without the prior written consent of the
Company.  Subject to the foregoing, this Agreement shall be binding on, and
inure to the benefit of, the Company and the Executive and their respective
successors and assigns.

 

8.             No Waiver.  No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be an estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.

 

6

--------------------------------------------------------------------------------


 

9.             Arbitration.  Any dispute, controversy or claim arising out of or
relating to the obligations under this Agreement, shall be settled by final and
binding arbitration in accordance with the American Arbitration Association
Employment Dispute Resolution Rules.  The arbitrator shall be selected by mutual
agreement of the parties, if possible.  If the parties fail to reach agreement
upon appointment of an arbitrator within thirty (30) days following receipt by
one party of the other party’s notice of desire to arbitrate, the arbitrator
shall be selected from a panel or panels submitted by the American Arbitration
Association (the “AAA”).  The selection process shall be that which is set forth
in the AAA Employment Dispute Resolution Rules, except that, if the parties fail
to select an arbitrator from one or more panels, AAA shall not have the power to
make an appointment but shall continue to submit additional panels until an
arbitrator has been selected.  Either party may appeal the arbitration award and
judgment thereon and, in actions seeking to vacate an award, the standard of
review to be applied to the arbitrator’s findings of fact and conclusions of law
will be the same as that applied by an appellate court reviewing a decision of a
trial court sitting without a jury.  This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation.  All fees and expenses of the arbitration, including a
transcript if requested but not including the legal costs and fees incurred by
any party to such arbitration, will be borne by the parties equally.  Each party
shall be responsible for its own legal costs and fees.

 

10.          Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

 

To the Company:

 

Exterran Holdings, Inc.

16666 Northchase Drive

Houston, TX 77060

Attention:  General Counsel

 

To the Executive:

 

                                                      

                                                      

                                                      

 

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.

 

11.          “At-Will” Employment.  Nothing in this Agreement modifies the
nature of the employment relationship between the Company and its affiliates and
the Executive which continues to be an “at-will” relationship.

 

12.          Tax Withholding.  The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.

 

7

--------------------------------------------------------------------------------


 

13.          Severability.  If any provision of this Agreement is held to be
invalid, illegal or unenforceable, in whole or part, such invalidity will not
affect any otherwise valid provision, and all other valid provisions will remain
in full force and effect.

 

14.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

 

15.          Titles.  The titles and headings preceding the text of the
paragraphs and subparagraphs of this Agreement have been inserted solely for
convenience of reference and do not constitute a part of this Agreement or
affect its meaning, interpretation or effect.

 

16.          Governing Law.  This Agreement will be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of law thereof.

 

17.          Venue.  Except as provided in Section 9, any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the United
States District Court for the Southern District of Texas, Houston Division, or,
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Harris County, Texas.  Each of the Executive
and the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that it may have to the laying of
venue of any such suit, action, or proceeding in any such court.

 

18.          Section 409A.  Payments pursuant to this Agreement are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and accompanying Department of Treasury regulations and other
interpretive guidance promulgated thereunder (collectively, “Section 409A”),
and, to the extent applicable, the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A, the Company shall negotiate in good faith with the Executive to
adopt such amendments to this Agreement and/or to adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 18 shall not
create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.  Whenever payments under this Agreement are
to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A.

 

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or

 

8

--------------------------------------------------------------------------------


 

before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement is not subject to liquidation
or exchange for another benefit.

 

Notwithstanding any provision of this Agreement to the contrary, the Company and
the Executive agree that no benefit or benefits under this Agreement, including,
without limitation, any severance payments or benefits payable under Section 3
hereof, shall be paid to the Executive during the six (6)-month period following
the Separation Date if paying such amounts at the time or times indicated in
this Agreement would constitute a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first (1st) business
day next following the earlier of (i) the date that is six (6) months and one
day following the date of the Executive’s termination of employment, (ii) the
date of the Executive’s death or (iii) such earlier date as complies with the
requirements of Section 409A, the Company shall pay the Executive a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
the Executive during such period.

 

19.          Entire Agreement.  Each party acknowledges that this Agreement is
the complete and exclusive statement of the agreement between the parties
regarding the subject matter herein and supersedes any other oral or written
agreements between the parties or any other Company policy with respect to the
subject matter hereof or any other matters related to Executive’s termination
with the Company or its affiliates; provided, however, that the Change of
Control Agreement between the Company and the Executive dated
                             (the “Change of Control Agreement”) shall remain in
full force and effect through the Separation Date (and if there is a Qualifying
Termination of Employment under the Change of Control Agreement, then the Change
of Control Agreement shall apply in lieu of this Agreement (and this Agreement
shall be of no further force and effect)).  This Agreement may not be modified
or altered except by a written instrument duly executed by both parties.

 

 [Execution Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

[Name]

 

10

--------------------------------------------------------------------------------


 

Attachment A

 

WAIVER AND RELEASE

 

In exchange for the consideration offered under the Severance Benefit Agreement
between me and Exterran Holdings, Inc. (the “Company”), dated as of
[                        ] (the “Agreement”), I hereby waive all of my claims
and release the Company, any affiliate, subsidiary or venture of the Company,
including, but not limited to, Exterran Partners, L.P. and Exterran GP LLC, and
any of their respective officers, directors, employees, partners, investors,
counsel or agents, their benefit plans and the fiduciaries and agents of said
plans (collectively referred to as the “Corporate Group”) from any and all
claims, demands, actions, liabilities and damages.

 

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that I have at least
[twenty-one (21)] [forty-five (45)] calendar days to consider whether to sign
and return this Waiver and Release to the Company by first-class mail or by hand
delivery in order for it to be effective.

 

In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed.  This Waiver and Release includes, but is not limited
to, claims and causes of action under:  Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law.  Further, I expressly represent
that no promise or agreement which is not expressed in the Agreement or this
Waiver and Release has been made to me in executing this Waiver and Release, and
that I am relying on my own judgment in executing this Waiver and Release, and
that I am not relying on any statement or representation of any member of the
Corporate Group or any of their agents.  I agree that this Waiver and Release is
valid, fair, adequate and reasonable, is with my full knowledge and consent, was
not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me.  I acknowledge and agree that
the Company will withhold any taxes required by law from the amount payable to
me under the Agreement and that such amount shall be reduced by any monies owed
by me to the Company.

 

A-1

--------------------------------------------------------------------------------


 

This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims.  Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency.  I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.

 

Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
statute, the bylaws of the Company or by other agreement; and (b) the right to
any unpaid reasonable business expenses and any accrued benefits payable under
any Company welfare plan, tax-qualified plan or other Benefit Plans.  For the
avoidance of doubt, the term “Benefit Plans” includes any outstanding equity
awards under an equity incentive plan, any deferred compensation plan, the
Company’s Employee Stock Purchase Plan and the Company’s 401(k) plan and the
Severance Payment under the Agreement is not eligible compensation for purposes
of the Company’s 401(k) plan (and thus is not eligible for a matching
contribution thereunder).

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.

 

I understand that for a period of seven calendar days following my signing this
Waiver and Release (the “Waiver Revocation Period”), I may revoke my acceptance
of the offer by delivering a written statement to the Company by hand or by
registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective.  In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled.  I understand that failure to revoke
my acceptance of the offer within the Waiver Revocation Period will result in
this Waiver and Release becoming effective, permanent and irrevocable at the end
of the Waiver Revocation Period.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.

 

[Execution Page Follows]

 

A-2

--------------------------------------------------------------------------------


 

By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.

 

 

AGREED TO AND ACCEPTED this

              day of                               , 20         

 

 

 

 

[NAME]

 

 

A-3

--------------------------------------------------------------------------------